                        Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 1 of 10



                 1   BRIAN L. JOHNSRUD, State Bar No. 184474
                     PATRICK M. SHERMAN, State Bar No. 229959
                 2   CYNTHIA M. JARA, State Bar No. 212011
                     CURLEY, HURTGEN & JOHNSRUD LLP
                 3   4400 Bohannon Drive, Suite 230
                     Menlo Park, CA 94025
                 4   Telephone: 650.600.5300
                     Facsimile: 650.323.1002
                 5   E-mail: bjohnsrud@chjllp.com
                              psherman@chjllp.com
                 6            cjara@chjllp.com

                 7   Attorneys for Defendants
                     SAP LABS, LLC, SAP AMERICA, INC.,
                 8   JEWELL PARKINSON and JENNY LE

                 9                                UNITED STATES DISTRICT COURT

              10                               NORTHERN DISTRICT OF CALIFORNIA

              11

              12     MUHAMMAD KHAN,                                   Case No. - - - - - -

              13                           Plaintiff,                 DEFENDANTS' NOTICE OF REMOVAL
                                                                      OF ACTION
              14                   v.

              15     SAP LABS, LLC, SAP AMERICA, INC.
                     (erroneously sued as SAP Americas, LLC),
              16     JEWELL PARKINSON, AND JENNY
                     LE,
              17
                                           Defendants.
              18

              19
              20            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

             21      NORTHERN DISTRICT OF CALIFORNIA:

              22            PLEASE TAKE NOTICE THAT Defendants SAP Labs, LLC ("SAP Labs"), SAP

             23      America, Inc. ("SAP America"), Jewell Parkinson ("Parkinson") and Jenny Le ("Le") submit this

             24      Notice of Removal, and, pursuant to 28 U.S.C. §1441, hereby remove to this Court the state

              25     action described below:

              26     NATURE OF ACTION

             27             1.     On or about August 21, 2018, Plaintiff Muhammad Khan ("Plaintiff') filed a

             28      Complaint against SAP Labs, SAP America, Parkinson and Le attempting to plead claims for (1)
CURLEY, HURTGEN &
  JOHNSRUD LLP                                                                      NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW                                                1
    MENLO PARK
                                                                                            (CASE NO.          )
                          Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 2 of 10



                 1   Hostile Work Environment; (2) Harassment; (3) Discrimination; (4) Maintaining Whistleblower

                 2   Privacy; (5) FMLA/STD; (6) Retaliation; and (7) DFEH Violations. The Complaint was filed in

                 3   Santa Clara County Superior Court, Case No. 18CV333969. A true and correct copy of

                 4   Plaintiffs Complaint is attached as Exhibit A to the concurrently-filed Declaration of Brian L.

                 5   Johnsrud ("Johnsrud Deel.").

                 6            2.    Subsequently, Khan mailed the Complaint to several of the Defendants,

                 7   accompanied by Notice and Acknowledgment forms. On November 15, 2018, counsel for

                 8   Defendants signed a Notice and Acknowledgment form for each Defendant, copies of which are

                 9   collectively attached as Exhibit D to the Johnsrud Declaration. Thus, per California Code of Civil

             10      Procedure §415.30(c), service became effective on November 15, 2018.

             11      REMOVAL IS TIMELY

             12               3.    Defendants SAP Labs, SAP America, Parkinson and Le (collectively, the

             13      "Defendants") now file this Notice of Removal. This Notice of Removal is filed within thirty

             14      (30) days of the date that each of the Defendants were served with the Complaint and is therefore

             15      timely pursuant to 28 U.S.C. §1446(b).
             16      SUBJECT MATTER JURISDICTION

             17              4.     This Court has original jurisdiction over Plaintiffs claim brought under the Family

             18      Medical Leave Act (29 U.S.C. 2601) as the claim raises federal questions under 28 U.S.C. §1331

             19      (arising under the Constitution, laws or treatises of the United States). Per 28 U.S.C. §1441(a), a

             20      complaint may be removed to federal court under the original jurisdiction removal statute if it

             21      could have been brought there originally.

             22               5.    The Court has supplemental jurisdiction over Plaintiffs other claims pursuant to

             23      28   u.s.c. §1367.
             24      DIVERSITY JURISDICTION

             25               6.    This Court also has original jurisdiction over Plaintiffs claims pursuant to 28

             26      U.S.C. §1332. This entire action is one that may be removed to this Court pursuant to the

             27      provisions of 28 U .S.C. § 1441 (b) because: (1) there is complete diversity of citizenship between

             28      Plaintiff, on the one hand, and defendants SAP America, SAP Labs and Parkinson, on the other;
CURLEY, HURTGEN &
   JOHNSRUD LLP                                                                        NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW
                                                                    2
    MENLO PARK
                                                                                               (CASE NO.          )
                         Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 3 of 10



               1      (2) defendant Le is a fraudulently-joined, sham defendant whose citizenship will not defeat

               2      removal on diversity grounds; and (3) the amount in controversy exceeds $75,000.00, exclusive

               3      of interest and costs.

               4              7.      Plaintiff is a California citizen. "For purposes of diversity jurisdiction, a person is

               5      a citizen of a state ifthe person is domiciled in that state." Middleton v. Stephenson, 749 F.3d

               6      1197, 1200 (10th Cir. 2014). Residence is itself prima facie evidence of domicile. State Farm

               7      Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994). As reflected by his address on the

               8      Complaint, Plaintiff currently resides in Soledad, California, as he is incarcerated at the

               9      Correctional Training Facility located at Soledad Prison Road, Soledad, California. (Complaint,

              10      Page 1; Johnsrud Deel. at ~6 and Exhibit E thereto.) Plaintiff also indicates that, prior to his

              11      incarceration, he resided in Palo Alto, California. (Complaint at Page 3). While Plaintiff was

              12      employed in California by SAP Labs, California state taxes were deducted from Plaintiffs wages.

              13      (Declaration of Jewell Parkinson at ~4 ["Parkinson Deel."]). Thus, at all relevant times, including

              14      the time this action was commenced, Plaintiff was a citizen of the State of California within the

              15      meaning of 28 U.S.C. § 1332(a).

              16              8.      SAP America, a corporation, is not a California citizen. The citizenship of a

              17      corporation for purposes of diversity jurisdiction is governed by 28 U.S.C. § 1332(c)(l), which

              18      provides that a corporation is a citizen of both its state of incorporation and the state in which its

              19      principal place of business is located. At the time the Complaint was filed and presently, SAP

             20       America is a Delaware Corporation. SAP America's main office, as set forth in its articles of

             21       incorporation, is in Newtown Square, Pennsylvania. (Declaration of Elizabeth Heck ["Heck

             22       Deel."] at ~4). Accordingly, for purposes of diversity jurisdiction, SAP America is a citizen of

             23       Delaware and Pennsylvania, but not California.

             24               9.      SAP Labs, a limited liability company, is not a California citizen. For purposes of

             25       diversity jurisdiction, an LLC is a citizen of every state of which its members are citizens.

             26       Johnson v. Columbia Props. Anchorage, LP, 43 7 F .3d 894, 899 (9th Cir. 2006). The sole

             27       member of SAP Labs is SAP America. (Heck Deel. at ~5). As set forth above, for purposes of

             28       diversity jurisdiction, SAP America is a citizen of Delaware and Pennsylvania, but not California.
CURLEY, HURTGEN &
   JOHNSRUD LLP                                                                           NOTICE OF REMOVAL OF ACTION
 COUNSEi.ORS AT LAW                                                   3
     MENLO PARK
                                                                                                  (CASE NO.          )
                            Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 4 of 10



                 1       Thus, for purposes of diversity jurisdiction, SAP Labs is a citizen of Delaware and Pennsylvania,
                 2       but not California.

                 3               10.    Parkinson is not a California citizen. Rather, she is a citizen of Pennsylvania.

                 4       "For purposes of diversity jurisdiction, a person is a citizen of a state if the person is domiciled in

                 5       that state." Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014). Residence is itself

                 6       prima facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th

                 7       Cir. 1994). Parkinson currently resides in Pennsylvania and resided in Pennsylvania throughout

                 8       the duration of Plaintiffs employment with SAP Labs. (Parkinson Deel.        at~   3). Thus, at all

                 9       relevant times, including the time this action was commenced, Parkinson was a citizen of the

              10         State of Pennsylvania within the meaning of 28 U.S.C. § 1332(a).

              11                 11.    Le's citizenship is irrelevant for purposes of removal as she is a fraudulently-

              12         joined, sham defendant. See United Comput. Sys. v. AT&T Corp., 298 F. 3d 756, 762 ("Because

              13         [named defendant] was a fraudulently joined defendant, her citizenship is not relevant for

              14         purposes of diversity jurisdiction"); see also Morris v. Princess Cruises, Inc., 236 F.3d 1061,

              15         1067 (where a defendant's j oinder is fraudulent, that "defendant's presence in the lawsuit is

              16         ignored for purposes of determining diversity"). Le is a fraudulently-joined, sham defendant

              17         because Plaintiff fails to state any cause of action against her. See McCabe v. Gen. Foods Corp.,

              18         811F.2d1336, 1339 ("Fraudulentjoinder is a term of art. If the plaintiff fails to state a cause of

              19         action against a resident defendant, and the failure is obvious according to the settled rules of the

              20         state, the joinder of the resident defendant is fraudulent"). To determine whether a defendant is

              21         fraudulently joined, "the test is whether on the face of the removed complaint there is any

              22         possibility plaintiff could prevail." Simpson v. Union Pac. R.R. Co., 282 F. Supp. 2d 1151, 1155.

              23                 12.    While Plaintiffs Complaint is unclear, generously construing Plaintiffs

              24         Complaint, Plaintiff may be attempting to plead the following claims against Le:

              25                        A. Maintaining Whistleblower PrivacyNiolation of Privacy;

              26                        B. Hostile Work Environment;

              27                        C. Negligence; and

              28                        D. Whistleblower Retaliation.
CURLEY, HURTGEN      &
  JOHNSRUD LLP                                                                               NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW                                                       4
    MENLO PARK
                                                                                                     (CASE NO.          )
                        Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 5 of 10



                 1   However, each of these claims necessarily fails as to Le.
                 2   Maintaining Whistleblower PrivacyNiolation of Privacy:

                 3           13.     Plaintiffs claim for Maintaining Whistleblower Privacy fails as to Le for a number

                 4   of reasons. First, California law does not recognize any whistleblower's privilege or afford

                 5   special privacy rights to whistleblowers. See Gonzalez v. Superior Court (1995) 33 Cal. App. 4th

                 6   1539, 1547-1548 ("[There is no such thing as a 'whistleblower's privilege.' When confidentiality
                 7   is provided to a whistleblower, it is not on the basis of a privacy privilege .... ").

                 8           14.     To the extent that Plaintiff is attempting to plead the tort oflnvasion of Privacy

                 9   against Le, the claim necessarily fails because it is time-barred. Plaintiff pleads that the allegedly

              10     wrongful conduct took place "throughout 2015." (Complaint at Page 5). However, the statute of

              11     limitations for a claim of invasion of privacy is two years. See, e.g., Mitchell v. Regional Service

              12     Corp., 2014 WL12607809 at *3 (N.D. Cal. April 23, 2014) (holding that a claim for Invasion of

              13     Privacy must be brought within two years). Thus, Plaintiff was required to bring his claim
              14     against Le by no later than the close of 2017. As he did not do so until August of 2018, the claim

              15     is obviously untimely and thus Le is a sham defendant. See, Ritchey v. Upjohn Drug Co., 139
              16     F.3d 1313, 1319-1320 (9th Cir. 1998) (finding removal proper because non-diverse defendants

              17     were sham defendants since the claim against them was time-barred).

              18             15.     Further, even ifthe claim were not time barred (which it is), the claim nevertheless

              19     fails against Le. The only alleged invasion of privacy is that "Defendants violated [Plaintiffs]

              20     privacy in complaining by informing alleged harassers," However an "[i]nvasion of a privacy

              21     interest is not a violation of the state constitutional right to privacy if the invasion is justified by a
              22     competing interest." Hill v. Nat'! Collegiate Athletic Ass'n, 7 Cal. 4th 1, 38 (1994). Here, not

              23     only did Defendants have an interest in investigating workplace harassment and discrimination

              24     (which might entail advising the alleged harassers of the accusations and interviewing them),
              25     employers have a duty to do so. See, e.g., Swenson v. Potter, 271F.3d1184, 1192 (notice of

              26     "harassing conduct triggers an employer's duty to take prompt corrective action that is
              27     'reasonably calculated to end the harassment"' and part of the employer's duty is to take remedial
              28     steps "once it has completed its investigation"). Nor does Plaintiff give any indication as to why
CURLEY, HURTGEN &
   JOHNSRUD LLP                                                                            NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW
                                                                      5                            (CASE NO.          )
    MENLO PARK
                         Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 6 of 10



                 1    he has sued Le, whose name is not mentioned once in the body of the claim, for this tort.

                 2    Accordingly, Le is a sham defendant on this claim.

                 3    Hostile Work Environment:

                 4            16.     Plaintiff cannot state a claim for Hostile Work Environment as to Le. As a

                 5    prerequisite to bringing this claim, Plaintiff was required to exhaust administrative remedies.

                 6    Plaintiff failed to do so as to Le. His charge names SAP Labs as the sole respondent. (Exhibits A

                 7    and B to Request for Judicial Notice). Thus, Plaintiffs claim for Hostile Work Environment

                 8    must be dismissed as to Le. See, e.g., Washington v. Lowe's HIW Inc., 75 F. Supp. 3d 1240, 1249

                 9    (court dismissed FEHA harassment claims, including a claim for Hostile Work Environment, as

               10     to individual defendants not named in the plaintiffs charge, noting that "[e]xhaustion of

               11     administrative remedies is a jurisdictional prerequisite to resort to the courts, not a matter of

               12     judicial discretion.")

               13             17.     The claim also fails as to Le because it is untimely. Per California Government

               14     Code § 12960(d), the statute of limitations for filing a charge of discrimination or retaliation with

               15     the DFEH is one year. Plaintiffs charge states that the "most recent harm occurred on or about

               16     December 01, 2015." Thus, he had until December 1, 2016 to file his charge. However, he did

               17     not file the charge until months later- March 5, 2017. (Exhibit A to Request for Judicial Notice).

               18     Thus, the charge was untimely. Furthermore, as the DFEH issued its Right to Sue Notice to

               19     Plaintiff on July 24, 2017 (Exhibit B to Request for Judicial Notice), Plaintiff had until July 24,

              20      2018 to file suit. He failed to meet this deadline, filing about a month later. Thus, the claim is

              21      time-barred and should be dismissed. Dornell v. City ofSan Mateo, 19 F. Supp. 3d 900, 908.

              22              18.     Additionally, the claim against Le necessarily fails because the conduct Plaintiff

              23      complains about is not actionable. "Harassment is not conduct of a type necessary for

              24      management of the employer's business or performance of the supervisory employee's job."

              25      Janken v. GM Hughes Elecs.,46 Cal. App. 4th 55, 63 (1996). "Instead, harassment consists of

              26      conduct outside the scope of necessary job performance, conduct presumably engaged in for

              27      personal gratification, because of meanness or bigotry, or for other personal motives." Id. Here,

              28      Plaintiffs sole complaint is that Defendants continued "to have [Plaintiff] work." A request that
CURLEY, HURTGEN &
  JOHNSRUD LLP                                                                            NOTICE OF REMOVAL OF ACTION
 COUNSF.LORS AT LAW                                                   6
    MENLO PARK
                                                                                                  (CASE NO.          )
                             Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 7 of 10



                 1        an employee work falls within the scope of necessary job performance, and no nefarious motives

                 2        are alleged or even suggested as to Le.

                 3               19.     Finally, like Plaintiffs other claims, the claim is vague and conclusory, and does

                 4        not identify any conduct allegedly committed by Le, personally.

                 5        Negligence:

                 6               20.     Plaintiff also cannot state a claim for Negligence against Le. Per California Labor

                 7        Code §3601, workers' compensation is "the exclusive remedy for injury or death of an employee

                 8        against any other employee of the employer acting within the scope of his or her employment."

                 9        "To prevent employees from circumventing the exclusivity rule by bringing lawsuits for work-

               10         related injuries against coemployees, who in turn would seek indemnity from their employers, the

               11         Legislature in 1959 provided immunity to coemployees." Torres v. Parkhouse Tire Service, Inc.,

               12         26 Cal. 4th 995, 1002 (2001). "In other words, the purpose of the exclusivity rule would be

               13         defeated if employees could bring actions against fellow employees acting in the scope of

               14         employment such that the fellow employees' negligence could be imputed to their employers."

               15         Torres, 26 Cal. 4th at 1002 citing Saala v. McFarland, 63 Cal. 2d 124, 130 (1965). "Therefore,

               16         workers' compensation was also made the exclusive remedy against fellow employees acting

               17         within the scope of employment. ... For conduct committed within the scope of employment,

               18         employees, like their employers, should not be held subject to suit." Torres, 26 Cal. 4th at 1002

               19         (emphasis added).

              20                 21.     The well-settled law in California is "that workers' compensation insurance

              21          coverage is presumed where the plaintiff alleges facts establishing an employment relationship

              22          and work-related injury, but must be pleaded and proved by the defendant where the complaint

              23          does not allege an employment relationship and work-related injury." Gibbs v. American

              24          Airlines, Inc., 74 Cal. App. 4th 1, 11 (1999) ("American Airlines was not required to prove what

              25          Gibbs admitted in her complaint."); see also, Arriaga v. County ofAlameda, 9 Cal. 4th 1055,

              26          1060 (1995) (where the complaint alleges facts indicating that the workers' compensation act

              27          applies, the plaintiff must establish an exception). Here, the only act of negligence Plaintiff

              28          pleads pertains to alleged improper treatment at the workplace. Specifically, he states that
CURLEY, HURTGEN       &
  JOHNSRUD LLP                                                                               NOTICE OF REMOVAL OF ACTION
 COUNSEi.ORS AT LAW                                                      7
    MENLO PARK
                                                                                                     (CASE NO.          )
                        Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 8 of 10



               1     "Defendants were negligent in fairly and promptly dealing with [Plaintiffs] complaints."

              2      (Complaint at Page 5). Accordingly, Plaintiffs Negligence claim against Le is preempted.
               3            22.     The Negligence claim also fails because Plaintiff has not alleged the requisite

              4      elements of such a claim against Le. "The elements of a cause of action for negligence are well

               5     established. They are (a) a legal duty to use due care; (b) a breach of such legal duty; and (c) the

               6     breach as the proximate or legal cause of the resulting injury." Ladd v. County ofSan Mateo 12

               7     Cal. 4th 913, 917 (1996). Plaintiff does not allege that Le owed him a legal duty of care and there

               8     is no reason to believe that Le ever owed him any duty of care.

              9      Whistleblower Retaliation:

             10             23.      As a matter of law, a claim for Whistle blower Retaliation does not lie against an

             11      individual defendant. See Unites States Ex. Rel. Lupo v. Quality Assurance Servs., Inc., 242 F.

             12      Supp. 3d 1020, 1030. Likewise, a nonemployer individual cannot be liable for retaliation under

             13      FEHA. See, e.g., Hermosillo v. State Ctr. Cmty. Coll. Dist., 2015 WL1530475 at *2 (E.D. Cal.

             14      April 2, 2015). Therefore, Plaintiff cannot state this claim as to Le and she is a sham defendant.

             15             24.     Further, as with Plaintiffs Hostile Work Environment claim, his Retaliation claim

             16      fails as to Le because he has not exhausted administrative remedies, his charge is untimely, and

             17      his Complaint is untimely.

             18             25.     For all of these reasons, Le is a fraudulently-joined, sham defendant and her

             19      citizenship is not relevant to determining diversity jurisdiction.

             20             26.     Plaintiff has not sued any Doe defendants. However, even if he had, the inclusion

             21      of such defendants has no bearing on diversity with respect to removal. See 28 U.S.C. § 144l(b)

             22      ("[f]or purposes of removal under this Chapter, the citizenship of defendants sued under a

             23      fictitious name shall be disregarded"); see also Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-

             24      91 (9th Cir. 1998).
             25      AMOUNT IN CONTROVERSY

             26             27.     Under 28 U.S.C. § 1332(a), diversity jurisdiction exists "where the matter in

             27      controversy exceeds the sum of$75,000, exclusive of interest and costs." The Complaint does

             28      not specify the amount of damages sought other than indicating that damages are in "excess of
CURLEY, HURTGEN &
   JOHNSRUD LLP                                                                           NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW                                                   8
     MENLO PARK
                                                                                                  (CASE NO.          )
                        Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 9 of 10



               1     $50,000." (Complaint at Page 2). Under these circumstances, Defendants merely need to prove

              2      the amount by a preponderance of the evidence. See Abrego Abrego v. The Dow Chemical Co.,

              3      443 F.3d 676, 683 (9th Cir. 2006), Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th

              4      Cir. 1996). In the removal context, the preponderance-of-evidence standard is not difficult to

              5      meet. Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-1205 (E.D. Cal. 2008)

              6      ("Said burden is not 'daunting' as courts recognize that under this standard, a removing defendant

              7      is not obligated to research, state, and prove the plaintiffs claim for damages"). Defendants need

              8      only "provide evidence establishing that it is 'more likely than not' that the amount in controversy
              9      exceeds" the jurisdictional minimum. Sanchez, 102 F .3d at 404.

             10             28.     The Court can reasonably ascertain from Plaintiffs Complaint and his prayer for

             11      reliefthat the amount in controversy exceeds $75,000 exclusive of interest and costs, on the

             12      following grounds:

             13                     a.       Plaintiffs claims include, among others, "Hostile Work Environment,"

             14      "Harassment," "Discrimination," and "DFEH Violations." Such claims routinely satisfy the
             15      amount in controversy requirement. See Simmons v. PCR Technology, 209 F.Supp.2d 1029,
             16      1034-35 (C.D. Cal. 2002) (finding jurisdictional minimum of $75,000 clearly satisfied in
             17      employment discrimination case where employee sought, among other damages, lost wages,

             18      punitive damages and emotional distress damages); Celestino v. Renal Advantage Inc., 2007 WL

             19      1223699 at *3-4 (N.D. Cal. Apr. 24, 2007) Gurisdictional minimum met where Plaintiff claimed

             20      damages including loss of income and benefits, emotional distress and punitive damages).

             21                     b.       Plaintiff alleges, among other things, that he "suffered panic attacks and

             22      severe emotional distress"; that he has "developed stress, anxiety, and depression"; and that his
             23      "health and wellness suffered." (Complaint, Page 9 ). An award of damages for emotional

             24      distress alone can reasonably be anticipated to be far in excess of the jurisdictional minimum.
             25      Simmons v. PCR Technology, 209 F.Supp.2d 1029, 1034 (C.D. Cal. 2002) (citing case in which

             26      an award for pain and suffering in an employment discrimination case totaled $3.5 million, and

             27      recognizing that "emotional distress damages in a successful employment discrimination case
             28      may be substantial").
CURLEY, HURTGEN &
   JOHNSRUD LLP                                                                         NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW                                                  9
     MENLO PARK
                                                                                                (CASE NO.          )
                       Case 5:18-cv-07490-BLF Document 1 Filed 12/13/18 Page 10 of 10



                 1                   c.      Further, Plaintiff alleges that, due to one or more of the Defendants, he was

                 2   prevented from finding other employment. Thus, Plaintiff is also presumably claiming lost wages

                 3   as an element of damages.

                 4                    d.     Finally, statistics from Jury Verdict Research's "Employment Practice

                 5   Liability: Jury Award Trends and Statistics," based on state and federal verdicts in cases alleging

                 6   discrimination, retaliation, wrongful termination, violation of whistleblower laws, and family and

                 7   medical leave issues, further confirm that the amount in controversy exceeds $75,000, exclusive

                 8   of interest and costs. (Johnsrud Deel.   iii! 7-14, and Exhibits F-L thereto).
                 9   REMOVAL IS OTHERWISE PROPER

              10               29.    Venue is proper in this district pursuant to 28 U.S.C. § 1441(a) because this

              11     district includes the county in which the removed action has been pending.

              12               30.    All Defendants in this action have consented to removal and hereby remove the

              13     action.

              14               31.    Defendants will promptly serve Plaintiff with this Notice of Removal and file a

              15     copy of this Notice of Removal with the clerk of the state court in which the action is pending, as

              16     required by 28 U.S.C. § 1446(d).

              17     PRAYER

              18               WHEREFORE, pursuant to these statutes and in accordance with the procedures set forth

              19     in 28 U.S.C. §1446, Defendants pray that the above-captioned action in the Superior Court of the

              20     State of California in and for the County of Santa Clara be removed to this Court.

              21

              22     Dated: December 12, 2018
              23

             24                                                           BY~--~~~~~~~--~,__~~
                                                                              BRIAN L. JOHNS       D
              25                                                              Attorneys for De:D dants
                                                                              SAP LABS, LLC, SAP AMERICA, INC.,
              26                                                              JEWELL PARKINSON and JENNY LE
             27

             28
CURLEY, HURTGEN &
  JOHNSRUD LLP                                                                            NOTICE OF REMOVAL OF ACTION
 COUNSELORS AT LAW                                                   10
    MENLO PARK
                                                                                                  (CASE NO.          )
